Exhibit 10.72
CODE SECTION 409A AMENDMENT
TO
TENNECO INC. SUPPLEMENTAL PENSION PLAN FOR MANAGEMENT
     WHEREAS, Tenneco Inc. (the “Company”) has established the Tenneco Inc.
Supplemental Pension Plan for Management (also referred to as the “KEPP,” the
“Plan”); and
     WHEREAS, amendment of the Plan for compliance with Section 409A of the
Internal Revenue Code of 1986, as amended, and the Treasury regulations issued
thereunder now is considered desirable;
     NOW, THEREFORE, by virtue and in exercise of the power reserved to the
Company and granted to the undersigned officer of the Company by Section 12 of
the Plan, the Plan be and is amended, effective January 1, 2008, in the
following particulars:

  1.   By deleting the first paragraph of Section 4 of the Plan in its entirety
and substituting the following:

“The Plan Benefit shall be paid in a single lump sum payment within 90 days
after the later of (a) the Participant’s Termination Date or (b) the date on
which he attains age 55.”
2.  By adding the following new Section 13:
“13. Code Section 409A.
(a) The time and form of payment of the Participant’s Plan Benefit as described
in Section 4, if any, shall be made in accordance with such Section, provided
that with respect to termination of employment for reasons other than death, the
payment at such time can be characterized as a ‘short-term deferral’ for
purposes of Code Section 409A or as otherwise exempt from the provisions of Code
Section 409A, or if any portion of the payment cannot be so characterized, and
the Participant is a ‘specified employee’ under Code Section 409A, such portion
of the payment shall be delayed until the earlier to occur of the Participant’s
death or the date that is six months and one day following the Participant’s
termination of employment (the ‘Delay Period’). Upon the expiration of the Delay
Period, all payments delayed pursuant to this Section 13(a) shall be paid to the
Participant in a lump sum. For purposes of the Plan, the term ‘Termination Date’
shall mean the date on which the Participant has a ‘separation from service’
under Code Section 409A.
     (b) Except as otherwise permitted under Code Section 409A and the guidance
and Treasury regulations issued thereunder, the time or schedule of any payment
or amount scheduled to be paid pursuant to the Plan may not be accelerated.

 



--------------------------------------------------------------------------------



 



     (c) The Plan and the benefits provided hereunder are intended to comply
with Code Section 409A and the guidance and Treasury regulations issued
thereunder, to the extent applicable thereto. Notwithstanding any provision of
the Plan to the contrary, the Plan shall be interpreted and construed consistent
with this intent. Notwithstanding the foregoing, the Company shall not be
required to assume any increased economic burden in connection therewith.
Although the Company and the Committee intend to administer the Plan so that it
will comply with the requirements of Code Section 409A, neither the Company nor
the Committee represents or warrants that the Plan will comply with Code
Section 409A or any other provision of federal, state, local, or non-United
States law. Neither the Company, its subsidiaries, nor their respective
directors, officers, employees or advisers shall be liable to any Participant
(or any other individual claiming a benefit through the Participant) for any
tax, interest, or penalties the Participant might owe as a result of
participation in the Plan, and the Company and its subsidiaries shall have no
obligation to indemnify or otherwise protect any Participant from the obligation
to pay any taxes pursuant to Code Section 409A.”
     IN WITNESS WHEREOF, the Company has caused this amendment to be executed by
its duly authorized officer this 24th day of December, 2008.

                  Tenneco Inc.    
 
           
 
  By:   /s/ Richard P. Schneider     
 
     
 
   
 
           
 
  Its:   Senior Vice President — Global Administration     
 
     
 
   

 